Citation Nr: 0520968	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for leg and knee 
disabilities.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the spine.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
arm disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2000, a statement of the case was issued 
in August 2000, and a substantive appeal was received in 
September 2000.  The veteran testified at a Board hearing at 
the RO in June 2001.

In January 2002, the Board Remanded entitlement to an 
increased disability rating for a left middle finger 
disability, and whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for left arm disability, and issued a decision 
denying entitlement to service connection for eye disability, 
leg and knee disabilities, and determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a spine disability.  
The veteran filed a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  In March 2003, the 
Court vacated the Board's January 2002 decision and remanded 
the matter for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  As the issues Remanded by the Board in January 
2002 were not subject to a final Board decision, they were 
not considered as part of the appeal and were in the process 
of being developed by the RO per the Board's Remand 
instructions.

By letter dated in July 2003, the Board advised the veteran 
that he had additional time in which to supplement the 
evidence and argument before the Board.  The veteran's July 
2003 response indicated that he had nothing additional to 
submit.  

In September 2003, the Board remanded the matter to the RO to 
ensure that all VCAA notice obligations had been satisfied.  
A review of the record shows that the RO has complied with 
all instructions contained in the January 2002 and September 
2003 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Eye disability was not manifested during the veteran's 
military service or for many years after such service, nor is 
eye disability otherwise related to the veteran's military 
service.

2.  Disability of the legs and knees was not manifested 
during the veteran's military service or for many years after 
such service, nor is disability of the legs and knees 
otherwise related to the veteran's military service.

3.  By decision dated in November 1962, the Board denied 
service connection for cervical disc syndrome or other 
disability of the back.

4.  By decision dated in March 1996, the Board denied service 
connection for migratory traumatic arthritis of the back and 
left arm and hypertrophic arthritis of the cervical spine.

5.  By decision dated in August 1997, the Board declined to 
reopen a claim of entitlement to service connection for 
radiculitis of both upper extremities.

5.  Evidence received subsequent to the Board's November 
1962, March 1996, and August 1997 decisions is cumulative or 
redundant and is not, either by itself or in connection with 
other evidence of record, so significant that it must be 
considered to fairly decide the merits of the veteran's 
underlying claim of entitlement to service connection for 
disability of the spine and the veteran's claim of 
entitlement to service connection for disability of the left 
arm on a direct basis.

6.  The veteran is asserting a new claim of entitlement to 
service connection for a left arm disability, due to a 
service-connected disability of the proximal interphalangeal 
joint of the left middle finger.  

7.  Left arm disability was not manifested during the 
veteran's military service or for many years after such 
service, nor is left arm disability related to the veteran's 
military service or a service-connected disability.

8.  The current 10 percent evaluation assigned to the 
proximal interphalangeal joint of the left middle finger is 
the maximum evaluation for ankylosis and limitation of motion 
of the middle finger.

9.  There are no objective findings that the veteran's 
proximal interphalangeal joint of the left middle finger 
constitutes a left middle finger amputation, nor are there 
any findings of resulting limitation of motion of other 
digits or interference with overall function of the left 
hand.



CONCLUSIONS OF LAW

1.  Eye disability was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Leg and knee disabilities were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
disability of the spine.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156(a) (2001).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
disability of the left arm.  38 U.S.C.A. § 5108 (West 2002), 
38 C.F.R. § 3.156(a) (2001).

5.  Left arm disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

6.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5226, 
5229 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
initial claims prior to enactment of the VCAA.  Pursuant to a 
January 2002 and September 2003 Board Remand, the veteran was 
issued a VCAA letter in February and September 2004.  The 
VCAA letters effectively notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The Board remanded 
this matter in January 2002 and September 2003 to ensure 
compliance with the VCAA.  The contents of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA Medical Center (VAMC) treatment records.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The veteran has been afforded a 
VA examination with regard to the claimed left arm 
disability, and service-connected left middle finger 
disability.  The VA examination obtained is thorough and 
contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.  

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In connection with the eye disability claim, it should also 
be noted that in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

Eye Disability

After reviewing the record, the Board concludes that the 
clear preponderance of the evidence is against entitlement to 
service connection for eye disability.  Despite the veteran's 
contentions, service medical records do not document any 
complaints or medical findings of eye disability.  At the 
time of induction examination in May 1942, clinical 
examination of the eyes revealed no abnormalities, and 
uncorrected vision was reported as 20/20 in the right eye and 
20/30 in the left eye.  The veteran's separation medical 
examination in January 1946 noted uncorrected vision of 
either 20/20 or 20/40 (the second number is not entirely 
clear) in the right eye and 20/40 in the left eye.  Clinical 
examination revealed no abnormalities of the eye.  While it 
appears that there may have been some decrease in visual 
acuity during service, as noted earlier, such a decrease due 
to refractive error is not a disability for VA purposes.  
Moreover, it is uncertain whether there was in fact any 
decrease in visual acuity during service in view of a VA 
examination in December 1947, which showed uncorrected visual 
acuity of 20/30 in the right eye and 20/20 in the left eye.  
Further, clinical examination at the time of the December 
1947 VA examination revealed no eye abnormalities.

Medical evidence of record does not document eye problems 
until the 1990's, many years after the veteran's discharge 
from service in 1946.  Significantly, the record includes 
numerous medical reports dated from the 1950's on in 
connection with other disorders, but no eye complaints were 
recorded in those records.

VA outpatient treatment records in March 1992 noted 
complaints of double vision.  In December 1993 complaints of 
diplopia for many years "(5 at least)" were reported.  In 
February 1996, cataracts were shown on eye examination, but 
were considered not yet operable.  An attending note in March 
1999 noted a history of intermittent esotropia and complaints 
of decreased visual acuity in both eyes.  The veteran 
underwent cataract removal surgery of the left eye in April 
1999.

In November 1999, the veteran filed an initial claim of 
service connection for an eye condition.  With his claim, the 
veteran submitted a letter, dated in August 1999, from a 
friend, who knew him from 1943 to 1944 in England.  She 
stated that the veteran had "trouble with his eyes" during 
this period.

The totality of the evidence supports the conclusion that no 
eye disability was manifested during service or for many 
years thereafter.  While the Board recognizes the August 1999 
statement from an individual who knew the veteran in 1943 and 
1944, her recollection (more than 50 years after the fact) 
that the veteran had trouble with his eyes is not persuasive 
in light of the fact that trained medical professionals were 
unable to detect any eye disorders during service and no such 
disorders were found upon VA examination almost two years 
after service.  The Board also acknowledges the veteran's 
testimony regarding not being able to qualify as a pilot when 
isophoria was noted during service examination.  His 
testimony, however, is not only not supported by any other 
evidence of record, but is actually refuted by the report of 
his service entrance and discharge examinations which 
affirmatively show that no eye abnormalities were noted.

In sum, the preponderance of the evidence is against a 
finding that any current disorder of the eyes is related to 
the veteran's military service.  In reaching this 
determination, the Board has reviewed the evidence of record 
which includes medical records dated in the 1990's which show 
current eye disorders.  However, it is the complete absence 
of any persuasive supporting evidence of eye disorders for 
many years after service which compels the conclusion that 
none of the current eye disorders are in any manner related 
to service.  While a special VA eye examination has not been 
conducted, such an examination is not necessary to decide the 
veteran's claim in view of this lack of any competent 
evidence of eye disability during service or for many years 
after service.  In such a case, the Board finds that neither 
an examination or an etiology opinion is necessary.  38 
C.F.R. § 3.159(c)(4).  To conduct an examination and request 
an opinion in a case such as this would involve pure 
speculation on the examiner's part, further delay the 
veteran's claim, and impose an additional burden on VA with 
no benefit flowing to the veteran.  Moreover, the Board finds 
that the service medical records and the report of the 1947 
VA examination constitute sufficient competent evidence to 
decide the issue.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).

Leg and Knee Disabilities

The Board further finds that the preponderance of the 
evidence is against a finding that any current disability of 
the legs and/or knees is related to the veteran's military 
service.  While service medical records appear to document 
complaints of clicking of his left knee on flexion in 
September 1945, X-ray examination at that time showed no 
demonstrable bone or joint change.  Moreover, the veteran's 
separation medical examination in January 1946 noted no 
defects of the legs or knees.  Further, VA examination in 
December 1947 did not document any pertinent complaints or 
findings.  It therefore appears that any knee symptomatology 
during service was acute in nature and resolved without 
leaving residual disability.

Such a conclusion is further supported by the overall record 
which shows no post-service evidence of knee complaints until 
1962 when a diagnosis of hydrosynovitis of the knees was 
made.  A February 1962 clinical entry lists a history of 
arthritis of the knees for the past five years, but there are 
no medical records actually showing a diagnosis of arthritis.  
At any rate, even assuming for the sake of argument that 
arthritis may have been manifested in 1957, such a diagnosis 
more than 10 years after the veteran's discharge from service 
does not suggest any link to service in light of the negative 
findings on discharge examination in 1946 and the lack of 
persuasive evidence of any continuity of knee symptomatology 
from 1946 to 1957.

At the June 2001 Board hearing, the veteran testified that he 
noted clicking in his knee during service.  He stated that he 
was confined to the guardhouse and four sergeants threw him 
down the stairs of the barracks for several days.  
(Transcript pp. 7-8.)  The veteran testified that his legs 
were weak and he felt like he was going to collapse and he 
reported popping in one knee.  (Transcript pp. 10-11.)  
However, even assuming the veteran's testimony to be 
credible, there is no evidence to support any finding that 
any disability of the legs or knees was manifested during 
service or for many years thereafter.

Accordingly, assuming for the sake of argument that the 
veteran suffers current disability of the legs and/or knees, 
the clear preponderance of the evidence is against a finding 
that such disability is in any manner related to his military 
service in the 1940's.  While the veteran may have noted 
popping in the knee during service, an x-ray study at that 
time was negative, and trained medical personnel did not note 
any disability of the legs and/or knees at the time the 
veteran was discharged from service.  It is not enough that 
an individual suffer an injury during service.  It must be 
shown that there is a current disability resulting from such 
injury.  Assuming for the sake of argument that the clicking 
experienced by the veteran was caused by some knee injury or 
disorder, the fact that no chronic knee disorder was noted on 
discharge or for many years thereafter suggests that any such 
inservice symptomatology was acute in nature and not 
representative of chronic disability.  As the preponderance 
of the evidence is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable.

Disability of the Spine

Review of the record reveals that the veteran has advanced 
claims at various times over the years for disabilities of 
the spine.  By rating decision in February 1962, the RO 
denied service connection for cervical disc syndrome with 
radiculitis.  By rating decision in May 1962, the RO 
confirmed and continued the previous rating decision, 
including consideration of both low back and cervical spine 
conditions.  In November 1962, the Board found that the 
"veteran's cervical disc syndrome or other disability of the 
back" was not incurred in or aggravated by service.  By 
rating decision in November 1992, the RO denied service 
connection for migratory traumatic arthritis of the back as a 
result of the service-connected fusion of the left middle 
finger.  The veteran appealed this decision to the Board.  In 
March 1996, the Board denied service connection for migratory 
traumatic arthritis of the back.

It does not appear that the veteran appealed the Board's 
decisions to the United States Court of Appeals for Veterans 
Claims.  As such, the Board decisions are final.  38 U.S.C.A. 
§§ 7103, 7104.  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claim as a claim to 
reopen under the new and material evidence analysis.  
However, even if the RO determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

After considering the record, the Board finds that no new and 
material evidence has been received in connection with the 
spinal disability claim.  The prior final decisions were 
essentially based on findings that no injury or disorder of 
any segment of the spine was manifested during the veteran's 
military service.  In connection with the prior claims, the 
veteran put forth contentions that he injured his back in a 
jeep accident.  However, service medical records, including 
his discharge examination report, did not note any complaints 
or clinical findings related to the spine.  The veteran's 
claims were denied on the basis that any disorder(s) of any 
segment(s) of the spine were first manifested after service 
and were unrelated to any injury or incident during service.

In connection with his current attempt to reopen his claim, 
the veteran has again offered contentions that he injured his 
back as a result of a jeep accident during service.  However, 
he has presented no new evidence to support this contention.  
He has also offered testimony that he may have injured his 
back after being thrown down steps by guards while he was 
incarcerated during service.  However, to the extent that 
this may be a new contention, the Board nevertheless does not 
view it as new and material evidence in view of the fact that 
it does not attack the basis of the prior final decisions 
which was that no spine disorder was documented during 
service or for many years thereafter.  A few outpatient 
reports documenting back complaints in the 1990's have been 
received, but such evidence of current back symptomatology 
adds nothing new to the record.  Moreover, although a friend 
indicated in an August 1999 letter that she knew the veteran 
in 1943 and 1944 and that the veteran was always complaining 
about pain in his back and legs, the Board does not view that 
letter as new and material evidence since it is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The prior final decisions 
considered implicit contentions by the veteran that back 
problems began during his service, and the August 1999 letter 
therefore adds nothing new to the record.  At the time of the 
prior decisions, the veteran was also claiming that his back 
pain began during service and, as noted earlier, the prior 
denials were based on the totality of the evidence which 
nevertheless showed no back disorder during service or for 
many years thereafter.

In sum, the Board finds that the veteran's claim of 
entitlement to service connection for disability of the spine 
has not been reopened.

Left arm disability

Upon review of the evidence of record, it appears that the 
veteran is asserting a claim to reopen entitlement to service 
connection for a left arm disability on a direct basis, and 
is also asserting entitlement to service connection for a 
left arm disability due to a service-connected left middle 
finger disability.  As will be discussed in detail below, the 
Board finds that the veteran has not submitted new and 
material evidence to reopen a claim of entitlement on a 
direct basis.  The Board finds, that the veteran's claim on a 
secondary basis constitutes a new claim, however, service 
connection is still not warranted.  In any event, the Board 
shall attempt to separately address each theory of 
entitlement.

The veteran has claimed entitlement on the basis that he 
sustained a laceration to the left arm when he lost his grip 
on a chain saw he was using.  He claims that he lost his grip 
on the chainsaw due to his service-connected left middle 
finger disability.  As will be discussed below with regard to 
his claim for an increased disability rating, a 10 percent 
disability rating has been assigned to residuals of a fusion 
of the proximal interphalangeal joint of the left middle 
finger.  In this regard, the Board notes that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

At an October 2004 VA examination, he claimed that the chain 
saw incident occurred in 1984, however, post-service VA 
treatment records reflect that the incident occurred in 1997.  
VA treatment records reflect that in July 1997 the veteran 
sustained a laceration to his left arm using a chain saw to 
trim a tree.  Medical records dated in February 1999 reflect 
a resultant bony overgrowth.  At the VA examination, the 
veteran claimed that his left upper extremity was weaker 
which he claimed was as a result of the fusion of the 
proximal interphalangeal joint (PIPJ) of the left middle 
finger.  Physical examination of the left upper extremity 
revealed a scar over the right distal third of the left 
radius with bony prominence, nontender.  The examiner noted 
that the veteran was right handed.  With regard to the 
veteran's left hand, there was fusion of the PIPJ at 45 
degrees.  The examiner noted that with regard to the 
veteran's left hand, he had an "excellent" grip, good 
strength, and normal strength for pushing, pulling, and 
twisting.  He observed that the alignment of the fused third 
finger was neutral and did not interfere with the motion of 
the rest of the fingers.  Based on the examiner's findings, 
the Board finds that the veteran's laceration to the left arm 
was not as a result of his service-connected left finger 
disability.  Although the veteran may have lost his grip on 
the chain saw as described, there is no medical evidence to 
suggest that such an incident occurred due to any residuals 
from his service-connected disability.  Based on the 
objective medical findings of excellent grip and good and 
normal strength, and findings that the fused third finger did 
not interfere with range of motion of the fingers, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a laceration to the left arm, claimed as 
secondary to his service-connected disability.  

The veteran has also claimed entitlement to service 
connection on a direct basis, due to a left am injury 
sustained in service due to a jeep accident and when he was 
thrown down the stairs by a superior.  While service medical 
records reflect a gunshot wound to the left mid finger, the 
records do not indicate that the veteran sustained a left arm 
injury as a result of this gunshot wound.  Additionally, the 
records do not reflect that the veteran was in a jeep 
accident or thrown down stairs, however, assuming the 
credibility of the veteran's statements, the service medical 
records do not reflect any reports of a left arm injury or a 
diagnosis of a left arm disorder.  Specifically, on 
discharge, the only musculoskeletal defect noted was a bullet 
wound to the left second finger.  The Board finds that 
obtaining an examination or requesting an opinion as to this 
theory of entitlement is unnecessary, as it would involve 
pure speculation on the examiner's part, further delay the 
veteran's claim, and impose an additional burden on VA with 
no benefit flowing to the veteran.  In reaching this 
determination, based on the fact that service medical records 
do not reflect that the claimed incidents occurred or that 
the veteran sustained a left arm injury or disorder, the 
Board is unable to find such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to this issue with 
regard to this theory of entitlement.  38 U.S.C.A. § 5107(b).  

At the VA examination, the veteran also complained of diffuse 
pain over the left forearm present for several years, and 
weakness of the left upper extremity since discharge from 
service.  The veteran has previously claimed disability 
related to his left arm.  The veteran has previously 
complained of pain radiating up his left arm to his neck due 
to his service-connected left finger disability.  In 
September 1961, the veteran underwent a VA examination 
pursuant to a claim of service connection for a spine 
disability.  He complained of pain in the left arm.  The 
examiner noted that the pain in the cervical spine had spread 
to the left arm.  The examiner diagnosed cervical disc 
syndrome with radiculitis of the left upper extremity.  The 
RO, however, denied entitlement to service connection for a 
cervical spine disorder.  On appeal, in November 1962, the 
Board denied entitlement to service connection for a cervical 
spine disability with radiculitis.  The veteran did not 
appeal, therefore, this decision is final.  38 U.S.C.A. 
§ 7104.  Pursuant to a subsequent claim to reopen related to 
radiculitis of both upper extremities, the RO declined to 
reopen, and the veteran perfected an appeal.  In August 1997, 
the Board determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for radiculitis of both upper extremities.  The 
veteran did not file an appeal, therefore, this decision is 
final.  38 U.S.C.A. § 7104.  Although the veteran continues 
to complain of diffuse pain in the left arm, there is no 
indication that such pain is due to any incident that 
occurred in service, or that it is due to a service-connected 
disability.  As noted, the Board previously determined that 
the radicular pain was due to a nonservice-connected cervical 
spine disability, and as discussed hereinabove, the Board has 
declined to reopen a claim of entitlement to service 
connection for a cervical spine disability.  At the October 
2004 VA examination, the examiner opined that the veteran's 
complaints of pain were due to a stroke that the veteran had 
sustained two years prior.  As such, there is no medical 
evidence that the veteran's complaints of pain is due to any 
incident that occurred in service, or due to a service-
connected disability.  Therefore, the Board concludes that 
the veteran has not submitted any additional evidence to 
warrant reopening this claim under this theory of 
entitlement.  

In the past, the veteran has also claimed a left arm 
disability due to migratory traumatic arthritis.  This claim 
was denied in a March 1996 Board decision, as no such 
diagnosis was rendered.  The veteran did not file an appeal, 
therefore, this decision is final.  38 U.S.C.A. § 7104.  The 
veteran has not submitted any additional evidence to warrant 
reopening his claim under this theory of entitlement.

In summary, there is no probative evidence of a left arm 
disability due to service or as a result of a service-
connected disability.  Thus, service connection for a left 
arm disability is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b).

II.  Increased disability rating

The present appeal involves the veteran's claim that the 
severity of his residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider additional functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).

Prior to August 26, 2002, Diagnostic Code 5226 provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2004).

Under the old criteria, for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand." 

The new rating criteria also provides evaluations for 
limitation of motion of fingers.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2004).

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service medical records reflect that on April 13, 1945, while 
putting his carbine together, he incurred a gunshot wound 
(carbine) to the left mid finger which resulted in a 
fracture, compound, comminuted, malunion, proximal phalanx of 
the left mid finger.  

An April 1946 rating decision granted service connection for 
residuals of fusion of the proximal interphalangeal joint of 
the left middle finger, and assigned a 10 percent disability 
rating.  

In December 1999, the veteran filed a claim for an increased 
disability rating.  

Post-service medical records do not reflect treatment related 
to his left middle finger disability.

In October 2004, the veteran underwent a VA examination.  He 
stated that he had "very little" pain in his left middle 
finger, and only complained of pain in his left upper 
extremity.  The Board notes that the complaints of pain in 
the left upper extremity have previously been addressed with 
regard to the claimed left arm and cervical spine 
disabilities.  The veteran reported that post-service he 
worked as a bricklayer for 35 years, and spent 75 percent of 
the time in a supervisory capacity, and 25 percent of the 
time actually laying bricks.  He retired and continued to do 
some house work until a stroke two years prior.  On physical 
examination, there was ankylosis of the left middle finger 
which was painless.  He had good dexterity being able to 
write numbers with the left upper extremity even though he is 
right handed.  He was able to remove his dress shirt and 
wrist watch without difficulty.  His range of motion was as 
follows:  wrist dorsiflexion right side 60 degrees and left 
side 45 degrees; palmar flexion right side 50 degrees and 
left side 15 degrees; radial deviation and ulnar deviation 
were both equal to 20 degrees on each side.  
Metacarophalangeal joint (MPJ) on the right and left were 
within normal limits, except for MPJ of the thumb, where 
there was a slight deformity of the MPJ of the thumb with a 
range of motion from minus 15 degrees to 45 degrees of 
flexion.  PIPJ was normal on the right, and on the left there 
was fusion of the PIPJ at 45 degrees.  PIPJ was within normal 
limits in both right and left upper extremity.  Range of 
motion on the left elbow and left shoulder was equal 
bilaterally.  There was a normal gap from the tip of the 
finger to the palm of the hand in all of the digits except 
for the fused left finger which was 2 centimeters from the 
tip of the finger to the palmar surface of the hand, and this 
was due to the fused PIPJ.  Sensation to the pinprick was 
decreased all the way from the left side of the neck to the 
left lower extremity.  He had an "excellent" grip, good 
strength, and normal strength for pushing, pulling, and 
twisting.  The alignment of the fused third finger was 
neutral and did not interfere with the motion of the rest of 
the fingers.  The examiner diagnosed fusion of the left 
middle finger proximal interphalangeal joint; healed open 
fracture of the left distal radius, with a slight malunion 
and shortening of the left radius; and very mild weakness of 
the left side of the body including the left upper extremity, 
mostly secondary to a stroke and minimally secondary to the 
open fracture of the left distal radius.  The examiner noted 
that the veteran's difficulties with his left upper extremity 
other than the fused  PIPJ were not related to his service-
connected injury.  The examiner opined that most of the 
veteran's symptoms reported were due to his stroke that he 
sustained two years prior, although even though he had a 
stroke, he obtained a very good recovery and still had 
excellent functional use of the left upper extremity.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for fusion of 
the left middle finger proximal interphalangeal joint.  The 
service-connected disability is currently rated as 10 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for ankylosis and limitation of 
motion of the finger.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5226, 5229; see Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  

Pursuant to Diagnostic Code 5226, the Board has considered 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The October 2004 VA 
examination noted that although there was a fusion of the 
PIPJ at 45 degrees, the PIPJ was within normal limits.  He 
had an excellent grip and normal strength.  The alignment of 
the fused finger was neutral and did not interfere with the 
motion of the rest of the fingers.  In consideration of any 
limitation of motion, the evaluation of his left middle 
finger disorder still would be 10 percent under Diagnostic 
Code 5229, as it constitutes the maximum schedular rating.  A 
20 percent evaluation may only be awarded in this case, under 
either the new or the old rating criteria, if the disorder 
was so clinically disabling that it was the equivalent of a 
left middle finger amputation with metacarpal resection 
involving the loss of more than one-half of the metacarpal 
bone.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  That degree 
of impairment is not shown.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
ankylosis or limitation of motion of the middle finger.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected left middle finger disorder under Diagnostic Codes 
5003 and 5229, which is allowed so long as the evaluation of 
middle finger dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  There have 
been no specific findings of arthritis, however, even if 
degenerative changes were revealed, according to Diagnostic 
Code 5003, arthritis is rated based on limitation of motion, 
which in this case has already been taken into consideration 
under Diagnostic Code 5229, and, again, the maximum schedular 
rating has been assigned.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the other digits or 
hand.  The Board finds, however, that a rating in excess of 
10 percent is not warranted under any alternative provision. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left middle finger disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  There is 
no evidence to suggest any post-service hospitalizations 
related to his disability.  There is also no objective 
medical evidence to support a finding that the veteran's left 
middle finger disability  affected his employment.  The 
veteran worked as a brick layer for 35 years, and has since 
retired.  Accordingly, the Board finds that the impairment 
resulting from the veteran's left middle finger disability is 
appropriately compensated by the currently assigned schedular 
rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 10 percent rating for 
residuals of a fusion of the left middle finger proximal 
interphalangeal joint constitutes a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham, 
114 F. 3d at 1158.  Neither the veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.  Accordingly, the benefit sought on appeal is denied.




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


